DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/05/2021 has been entered.
Claims 1-20 are pending.

Response to Arguments
Applicant's arguments filed 03/05/2021 with respect to the claims have been fully considered but they are moot in view of new grounds of rejection that relies on different prior art.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8 and 11-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kumar et al., US Patent No. 10,623,946.
Claim 1, Kumar discloses ([fig 6, 7]) a method of a User Equipment (UE), the method comprising: 
providing information related to multiple Universal Subscriber Identity Modules (USIM) of the UE to a first network (col 2: 8-15, the may UE transmit, to the first network for a first subscription, MSIM assistance information regarding the second subscription.  The MSIM assistance information may enable the network to determine periodic gaps needed by the UE to monitor a second subscription in an idle mode.  The MSIM assistance information may enable the network to identify a network for the second subscription), wherein the UE supports the multiple USIMs (col 16: 7-15, Another mode of operation involving multiple SIMS is a Dual Sim Dual Active (DSDA) mode.  In DSDA, both SIMs may be active simultaneously.  For example, the UE may use both subscriptions to receive calls or data, transmit communication, etc. DSDA may involve the use of two transceivers, whereas DSDS may enable to use of multiple SIMs in a device using a shared transceiver),
wherein the information indicates at least one of: 

a number of standby USIMs in the UE (col 2: 8-15, the may UE transmit, to the first network for a first subscription, MSIM assistance information regarding the second subscription.  The MSIM assistance information may enable the network to determine periodic gaps needed by the UE to monitor a second subscription in an idle mode.  The MSIM assistance information may enable the network to identify a network for the second subscription);  
whether the multiple USIMS share a single transmitter (col 16: 10-15, whereas DSDS may enable to use of multiple SIMs in a device using a shared transceiver);
whether the multiple USIMS share a single receiver (col 16: 10-15, whereas DSDS may enable to use of multiple SIMs in a device using a shared transceiver); or 
a type of a second network that the UE is connected to (col 14: 28-33, the UE may indicate PLMN information for the second subscription.  By providing the PLMN information of the other subscription, the network associated with the first subscription may determine whether the PLMN of the first subscription is the same and the PLMN of the second subscription and/or whether there is an agreement with the PLMN of the second subscription).  
Claim 2, Kumar discloses the method of claim 1, wherein: 

Claim 3, Kumar discloses the method of claim 2, wherein: 
the providing the information to the first network is performed responsive to a determination that the second USIM is enabled or disabled (col 2: 8-15, the may UE transmit, to the first network for a first subscription, MSIM assistance information regarding the second subscription.  The MSIM assistance information may enable the network to determine periodic gaps needed by the UE to monitor a second subscription in an idle mode.  The MSIM assistance information may enable the network to identify a network for the second subscription).  
Claim 4, Kumar discloses the method of claim 1, wherein: 
the information indicates whether the multiple USIMs belong to a single Public Land Mobile Network (PLMN) (col 14: 28-33, the UE may indicate PLMN information for the second subscription.  By providing the PLMN information of the other subscription, the network associated with the first subscription may determine whether the PLMN of the first subscription is the same and the PLMN of the second subscription and/or whether there is an agreement with the PLMN of the second subscription).  
Claim 5, Kumar discloses the method of claim 1, wherein: 
the information indicates whether the UE is operating in single-USIM mode or multi-USIM mode (col 2: 8-15, the may UE transmit, to the first network for a first subscription, MSIM assistance information regarding the second subscription.  The MSIM assistance information may enable the network to determine periodic gaps 
Claim 6, Kumar discloses the method of claim 2, wherein: 
the first network is associated with the first USIM, and the second network is associated with the second USIM (col 16: 45-50, MSIM assistance information that includes information regarding the other subscription.  The information may enable the network to identify a cell or a network associated with the other subscription).   
Claim 7, Kumar discloses the method of claim 1, wherein: 
the information indicates whether at least one of a procedure or a configuration related to multi-USIM are required (col 16: 45-50, MSIM assistance information that includes information regarding the other subscription.  The information may enable the network to identify a cell or a network associated with the other subscription).   
Claim 8, Kumar discloses the method of claim 1, wherein: 
1080115-US - ASUP147USthe first network and the second network are associated with different USIMs of the multiple USIMs (col 2: 22-27, The apparatus operates in a connected mode on a first subscription with a first network and operates in a second mode on a second subscription for a second network.  The apparatus then transmits, to the first network, MSIM assistance information regarding the second subscription).  
Claim 11, Kumar discloses the method of claim 1, wherein: 
the providing the information to the first network is performed responsive to at least one of: 

an interruption interrupting communication between the UE and the first network due to communication with the second network becoming possible; and 
the first network and the second network are associated with different USIMs of the multiple USIMs (col 2: 22-27, The apparatus operates in a connected mode on a first subscription with a first network and operates in a second mode on a second subscription for a second network.  The apparatus then transmits, to the first network, MSIM assistance information regarding the second subscription).  
Claim 12, see claim 1 for the rejection, Kumar discloses ([fig 13]) a communication device, comprising: 
a processor ([fig 13] processor); and 
memory ([fig 13] memory) comprising processor-executable instructions that when executed by the processor cause performance of operations (col 28: 20-25, computer-readable medium/memory 1306 may also be used for storing data that is manipulated by the processor 1304 when executing software), the operations comprising: 
providing information related to multiple Universal Subscriber Identity Modules (USIM) of the communication device to a first network, wherein the communication device supports the multiple USIMs, 
wherein the information indicates at least one of: 
a number of active USIMs in the communication device; 
a number of standby USIMs in the communication device; 

whether the multiple USIMs share a single receiver; or 
a type of a second network that the communication device is connected to.  
Claim 13, see claim 2 for the rejection, Kumar discloses the communication device of claim 12, wherein: 
the communication device is equipped with a first USIM and a second USIM, wherein the multiple USIMs of the communication device comprise the first USIM and the second USIM.  
Claim 14, see claim 3 for the rejection, Kumar discloses the communication device of claim 13, wherein: 
the providing the information to the first network is performed responsive to a determination that the second USIM is enabled or disabled.  
Claim 15, see claim 4 for the rejection, Kumar discloses the communication device of claim 12, wherein: 
the information indicates whether the multiple USIMs belong to a single Public Land Mobile Network (PLMN).  
Claim 16, see claim 5 for the rejection, Kumar discloses the communication device of claim 12, wherein: 
the information indicates whether the communication device is operating in single-USIM mode or multi-USIM mode.  
Claim 17, Kumar discloses the communication device of claim 12, wherein: 
the information indicates whether a multi-USIM problem needs to be handled (col 2: 8-15, the may UE transmit, to the first network for a first subscription, MSIM 
Claim 18, see claim 6 for the rejection, Kumar discloses the communication device of claim 13, wherein: 
the first network is associated with the first USIM, and the second network is associated with the second USIM.   
Claim 19, see claim 8 for the rejection, Kumar discloses the communication device of claim 12, wherein: 
but is silent on,  
1080115-US - ASUP147USthe first network and the second network are associated with different USIMs of the multiple USIMs.  
Claim 20, see claim 1 for the rejection, Kumar discloses (col 28: 20-25, computer-readable medium/memory 1306 may also be used for storing data that is manipulated by the processor 1304 when executing software) a non-transitory computer-readable medium comprising processor-executable instructions that when executed cause performance of operations, comprising:  
providing information related to multiple Universal Subscriber Identity Modules (USIM) of a device to a first network, 
wherein the information indicates at least one of: 
a number of active USIMs in the device; 
a number of standby USIMs in the device; 

whether the multiple USIMs share a single receiver; or 
a type of a second network that the device is connected to.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al., US Patent No. 10,623,946 in view of Kung et al., US Patent No. 7,760,711.  
Claim 9, Kumar discloses the method of claim 1, wherein: 
but is silent on,  
the providing the information to the first network is performed responsive to a determination that the information is different than second information most recently reported to the first network.  

Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Kumar invention with Kung invention to include the claimed limitation(s) so as to allow a user to make changes to call parameters in order to satisfy new data requirements.   
Claim 10, Kumar discloses the method of claim 1, wherein: 
but is silent on,  
the providing the information to the first network is performed responsive to at least one of: 
a first status associated with the UE changing to a second status that is different than a status most recently reported to the first network; or 
a first capability associated with the UE changing to a second capability that is different than a capability most recently reported to the first network.  
However, as Kung discloses a first status associated with the UE changing to a second status that is different than a status most recently reported to the first network (col 29: 65-67 a user may change call parameters in real time by entering new requirements (data rate, quality of service and the like) during a communication, col 30: 
a first capability associated with the UE changing to a second capability that is different than a capability most recently reported to the first network (col 29: 65-67 a user may change call parameters in real time by entering new requirements (data rate, quality of service and the like) during a communication, col 30: 1-5, the user may request a greater data rate to play a home video or sequence of digital images to the called party).  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Kumar invention with Kung invention to include the claimed limitation(s) so as to allow a user to make changes to call parameters in order to satisfy new data requirements.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH NGUYEN whose telephone number is (571)270-3196.  The examiner can normally be reached on 8:00AM-4:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DINH NGUYEN/Primary Examiner, Art Unit 2647